ON MOTION FOR REHEARING.
We are aware of the principle that in proving a contract alleged to have been made with a corporation, it is necessary to prove the contract itself and the authority of the agent who purports to execute it. See Ailey v. Lindale Co-operative Store, 33 Ga. App. 63 (125 S. E. 717).
The contract in the present case was in writing, and it became necessary to show the authority of Luhn, the agent, to execute it, or that the corporation had knowingly accepted benefits thereunder.
The evidence shows that when the plaintiffs approached the defendant with reference to the matter they were directed by the defendant’s president to see Luhn, who was in charge of these matters, that later Luhn, as representative of the defendant, attended the meeting of the plumbers and other wholesalers, that when the contract was tendered for his signature he announced that he was not in a position to sign, but would see his employer and report after the noon hour, and that he came back after the noon hour with the contract signed. This conduct on the part of the agent may be considered by the jury as superseding his announced limitation of authority, and mean in effect that he then had such authority from his principal. The ruling in Greer v. Burnam, 71 Ga. 31 (3), is not applicable to the facts of the present case.
*313If an agent executes a contract in behalf of a corporation and has not at the time of the execution of the contract authority to bind the corporation, upon his afterwards becoming clothed with such authority during the continuance of such purported contract he may bind the corporation by a ratification of such contract, provided he has no personal interest therein which makes him an adverse party to his principal. Luhn became such an agent during the existence of the contract, even if he was not clothed with authority when he executed it, August, 1930. He, while clothed with such authority in March, 1932, ratified the contract by acknowledging the benefits and promising to pay therefor. “Ratify,” according to Webster’s International Dictionary, means to approve and sanction, to authorize, to confirm, to make valid. It may apply to past as well as to present events.
There is no evidence in the record before us that Luhn had made himself such an adverse party, by considerations personal to himself, as would prevent him, after he became vice-president and general manager, from ratifying a contract made by him for the benefit of the corporation, although at the time he did not have express authority so to do. The evidence on the motion for a non-suit does not even negative the authority of Luhn to act as agent in signing the contract, and inferentially supports such a finding.

Rehearing denied.